Title: Thomas Jefferson to Richard Rush, 31 May 1813
From: Jefferson, Thomas
To: Rush, Richard


          Dear Sir Monticello May 31. 13.
          No one has taken a more sincere part than myself in the affliction which has lately befallen your family, by the loss of your inestimable and ever to be lamented father. his virtues rendered him dear to all who knew him, and his benevolence led him to do to all men every good in his power. much he
			 was able to do, and much therefore will he be missed. my
			 acquaintance with him began in 1776. it soon became  intimate, and from that time a warm friendship has been maintained by a correspondence
			 of unreserved confidence. in the course of this, each has deposited, in the bosom of the other, communications
			 which were never intended to go further. in the sacred fidelity of each to the other these were known to be safe: and above all things that they would be kept from the public eye.there
			 may
			 have been other letters of this character written by me to him: but two alone occur to me at present, about which I have any anxiety.
			 these were of Apr. 21. 1803. & Jan. 16. 1811. the first of these was on the subject of religion, a subject on which I have ever been most scrupulously reserved. I have considered it as a matter between every man and his maker, in which
			 no other, & far less the public, had a right to intermeddle. to your father alone, I committed some views on this subject in the first of the letters abovementioned, led to it by previous
			 conversations, and a promise on my part to digest & communicate them in writing.the letter of Jan. 16. 1811. respected a mutual friend, between whom & myself a a suspension of correspondence had taken place. this was restored by his kind intervention, the correspondence resumed, and a friendship revived which had been much valued on both sides. another letter of Dec. 5. 11. explains this occurrence. I very much wish that these letters should remain unseen and unknown. and, if it would be too much to ask their return, I would earnestly entreat of you so to dispose of them as that they might never be seen, if possible, but by yourself, with whom I know their contents would be safe. I have too many enemies disposed to make a lacerating use of them, not to feel anxieties inspired by a love of tranquility, now become the summum bonum of life. in your occasional visits to Philadelphia, perhaps you can lay your hand on them, which might be preferable to the drawing a marked attention to them by letter. I submit all this to your honorable & candid mind, and praying you
			 to tender to your much esteemed mother my sincere condolances & respects, accept for yourself the assurance of my great esteem & consideration.
          Th:
            Jefferson
        